PER CURIAM.
The record clearly demonstrates that a judgment for attorney’s fees rendered in the parties’ dissolution proceeding was subsequently, and without objection, discharged in bankruptcy. See Bankr.Rule 4004 (West Supp.1992); In re Thornton, 73 B.R. 178 (N.D.Ohio 1986); In re Ksenzowski, 56 B.R. 819 (E.D.N.Y.1985); In re Couch, 43 B.R. 56 (E.D.Ark.1984). Accordingly, that portion of the order under review1 which requires payment of that amount is
Reversed.

. There is no challenge to the provision for the payment of support by the appellant.